 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and among

 

DERMA SCIENCES, INC.

 

and

 

THE PARTIES LISTED ON SCHEDULE 1 HERETO

 

Dated as of July 27, 2016

 

CONFIDENTIAL

 

 

 

 



Stock Purchase Agreement

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
July 27, 2016, by and among Derma Sciences, Inc., a corporation organized under
the laws of the state of Delaware (the “Company”), and the Investors listed on
Schedule 1 (each, an “Investor”, and collectively, the “Investors”).

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, a number of shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), in the amounts listed on
Schedule 1 (the “Securities”), subject to the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Investors, severally and not
jointly, hereby agree as follows:

 

1.             Definitions. As used in this Agreement, unless the context
otherwise requires, the following terms shall have the respective meanings
specified or referred to in this Section 1:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.

 

“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.

 

“Governmental Body” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

 1 

 

  

“Prospectus” means the prospectus included in, or pursuant to the rules and
regulations of the Securities Act, deemed a part of, a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and by all other amendments and
supplements to such prospectus, and in each case including any document
incorporated by reference therein.

 

“Registrable Securities” means any Securities issued pursuant to this Agreement;
provided, however, that shares of Common Stock cease to be Registrable
Securities upon the earlier of (i) when a Registration Statement of the Company
with respect to such Securities has become effective under the Securities Act
and such Securities have been disposed of pursuant to the Registration
Statement, (ii) when such Securities cease to be outstanding or (iii) on the
first anniversary following the Closing Date or, if earlier, on the date upon
which all such Securities beneficially owned by the applicable Investor or its
permitted transferees on such date first becomes eligible for resale under Rule
144 promulgated under the Securities Act without regard to the volume or manner
of sale restrictions set forth therein.

 

“Registration Statement” means any registration statement of the Company,
including a Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“Requirements of Law” means any applicable foreign, federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.

 

“SEC Reports” means, collectively, all reports of the Company required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement of the
Company that covers all or a portion of the Registrable Securities on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto, and any documents incorporated by reference therein.

 

 2 

 

  

“Subsidiary” means any corporation or other entity in which the Company owns or
controls more than fifty percent (50%) of (i) the equity interests or (ii) the
voting power of the voting equity securities of any such corporation or other
entity.

 

2.              Subscription. Subject to the terms and conditions hereof, each
Investor hereby irrevocably subscribes for the Securities set forth on Schedule
1 for the aggregate purchase price set forth on Schedule 1 (the aggregate
purchase price of such Securities, the “Purchase Price”), which is payable as
described in Section 4. The obligations of each Investor hereunder are several
and not joint. Each Investor acknowledges that the Securities will be subject to
restrictions on transfer as set forth in this Agreement.

 

3.             Acceptance of Subscription and Issuance of Securities. It is
understood and agreed that the Company shall have the sole right, at its
complete discretion, to accept or reject any Investor subscription (each, a
“Subscription” and collectively, the “Subscriptions”), in whole or in part, for
any reason and that the same shall be deemed to be accepted by the Company only
when this Agreement is signed by a duly authorized officer of the Company and
delivered to such Investor. Subscriptions need not be accepted in the order
received, and the Securities may be allocated among subscribers. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to issue any of the Securities to any Person who is a resident of a jurisdiction
in which the issuance of Securities to such Person would constitute a violation
of the securities, “blue sky” or other similar laws of such jurisdiction
(collectively referred to as the “State Securities Laws”).

 



4.             Payment and Settlement.

 

(a)          Signing. On or before 5:00 p.m., New York City time, on Wednesday,
July 27, 2016, each Investor shall deliver to the Company a copy of this
Agreement executed by a duly authorized officer of such Investor. The Company
shall indicate its acceptance of such Subscription by providing each Investor
with a countersigned copy of this Agreement on or before 11:59 p.m. New York
City time on July 27, 2016 (such date, the “Signing Date”).



 

(b)          Funding. Upon satisfaction or waiver of all of the conditions to
funding set forth in Sections 8 and 9, on or prior to 10:00 a.m., New York City
time, on such date (the “Funding Time”), each Investor shall make payment for
its Subscription by wire transfer of immediately available funds or other means
approved by the Company in the amount set forth on Schedule 1 under the column
“Aggregate Purchase Price to be Paid” (such amounts, individually, the “Funds”).

 

(c)          Closing. Subject to the termination provisions set forth in Section
10, the closing of the transactions contemplated hereby (the “Closing”) shall
occur following the receipt of all Funds by the Company and the satisfaction or
waiver of all of the conditions set forth in Sections 8 and 9 (other than those
conditions that by their nature are satisfied at the Closing); or at such other
time and date to be agreed between the Company and the Investors purchasing a
majority of the Securities (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”).

 

 3 

 

 

 (d)          Settlement. At the Closing, to effect the purchase and sale of the
Securities, (i) the Company shall have received the Funds by wire transfer in
immediately available U.S. federal funds to the account designated by the
Company in writing in accordance with the terms of this Agreement (such payment
to constitute payment in full by each Non-Defaulting Investor (as defined below)
for its Subscription), (ii) the Company shall deliver, or cause to be delivered,
to each Non-Defaulting Investor confirmation of recordation, in book-entry form,
of the Securities with the Company’s transfer agent, such recordation to include
a notation, in the form set forth in Section 7(g), that the Securities were sold
in reliance upon an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”), and (iii) the Company and each Investor
shall deliver all other documents and certificates as required by this
Agreement.

 

(e)          Defaulting Investor. If any Investor defaults in the payment of the
applicable Purchase Price for such Investor’s Securities at the Funding Time
(including if such Investor is unable or unwilling to pay the Purchase Price, in
which case such Investor (a “Defaulting Investor”) shall notify the Company and
the other Investors (each, a “Non-Defaulting Investor”) within three (3)
business days prior to the Funding Time), the Non-Defaulting Investors may make
arrangements reasonably satisfactory to the Company for the purchase of the
Securities that were to be purchased by the Defaulting Investor by any of the
Non-Defaulting Investors or by any other Person reasonably acceptable to the
Company; provided, that such arrangements and purchase by any Non-Defaulting
Investor or other Person shall in no way relieve such Defaulting Investor of any
liability under this Agreement. Notwithstanding anything to the contrary herein,
the Company may proceed with the Closing with the Non-Defaulting Investors
and/or any other Person that, pursuant to the previous sentence, has agreed to
purchase the Defaulting Investor(s) Subscriptions.

 

5.             Representations and Warranties of the Company. The Company
represents and warrants that:

 

(a)          Organization. The Company and each of the Subsidiaries is duly
incorporated or formed and validly existing and in good standing under the law
of its jurisdiction of incorporation or formation. The Company and each of the
Subsidiaries is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to be so qualified or licensed, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
business, properties, financial condition, results of operations, or prospects
of the Company and its Subsidiaries, taken as a whole (a “Material Adverse
Effect”).

 

 4 

 

 

(b)          Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

(c)          No Violation; Consents and Approvals. The execution and delivery by
the Company of this Agreement does not, and the consummation by the Company of
any of the transactions contemplated hereby and compliance by the Company with
the terms, conditions and provisions hereof (including the offer and sale of the
Securities by the Company) will not:

 

(i)          conflict with, violate, result (with the giving of notice or
passage of time or both) in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the material assets
or properties of the Company or any Subsidiary under (A) the articles of
incorporation or certificate of formation or the by-laws or limited liability
company agreement, each as applicable, of the Company or any Subsidiary, (B) any
note, instrument, agreement, contract, mortgage, lease, license, franchise,
guarantee, permit or other authorization, right, restriction or obligation to
which the Company or any Subsidiary is a party or any of their respective assets
or properties is subject or by which the Company or any Subsidiary is bound, (C)
any Court Order to which the Company or any Subsidiary is a party or any of
their respective assets or properties is subject or by which the Company or any
Subsidiary is bound, or (D) any Requirements of Law applicable to the Company or
any Subsidiary or any of their respective assets or properties; or

 

(ii)         require the approval, consent, authorization or act of, or the
making by the Company or any Subsidiary of any declaration, filing or
registration with, any Person, including under the Securities Act or State
Securities Laws, except for the applicable reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the filing of
a notice of an exempt offering on Form D for the transactions contemplated by
this Agreement, as applicable and filings that may be required by the rules and
regulations of the NASDAQ Stock Market LLC.

 

(d)          Compliance with Laws.

 

(i)          The Company and each of the Subsidiaries is in material compliance
with all laws and regulatory requirements to which it is subject, including U.S.
sanctions laws and the Foreign Corrupt Practices Act, 15 U.S.C. §78 et seq., as
it may be amended from time to time, except for such non-compliance that could
not reasonably be expected to have a Material Adverse Effect.

 

(ii)         The Company shall not directly or, to the best of the Company’s
knowledge, indirectly, use the proceeds of the sale of the Securities to be
issued pursuant to this Agreement, or lend, contribute or otherwise make
available such proceeds directly or, to the best of the Company’s knowledge
(after due and careful inquiry), indirectly, to any subsidiary, joint venture
partner or other person in any manner or for any purpose prohibited by U.S.
economic or trade sanctions.

 

 5 

 

  

(e)          Private Offering. No form of general solicitation or general
advertising was used by the Company, or to the knowledge of the Company, its
authorized representatives, in connection with the offer or sale of the
Securities to be issued under this Agreement. Assuming the accuracy of the
representations and warranties of the Investors contained in Section 6, the
issuance and sale of the Securities pursuant to this Agreement is exempt from
the registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption. The Company agrees that neither it, nor, anyone authorized to
act on its behalf, shall offer to sell the Securities to be issued under this
Agreement or any other securities of the Company so as to require the
registration of the Securities being offered hereby pursuant to the provisions
of the Securities Act or any State Securities Laws or “blue sky” laws, unless
the offer and sale of the Securities to be issued under this Agreement or such
other securities is so registered. Neither the Company nor to its knowledge any
Affiliate of the Company, directly or indirectly through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of
any security that is or will be integrated with the sale of the Securities in a
manner that would require registration of the Securities under the Securities
Act.

 

(f)          Disclosure. The Company is in compliance with its reporting
requirements under Section 13 of the Exchange Act. The SEC Reports, when filed
with the SEC (or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent SEC Report),
conformed in all material respects to the requirements of the Exchange Act or
the Securities Act, as the case may be, and did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. There are no
unresolved comment letters from the SEC in respect of any SEC Report. Except
with respect to the material terms and conditions of the transactions
contemplated hereby, and the anticipated use of proceeds from the sale of the
Securities, which shall be publicly disclosed by the Company pursuant to the
Exchange Act, the Company confirms that neither it nor any person acting on its
behalf has provided any Investor with any other information that the Company
believes constitutes material, non-public information. The Company understands
that the Investors will rely on the foregoing representations in effecting
transactions in the securities of the Company.

 

(g)          Financial Statements. The historical audited consolidated financial
statements included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2015 (the “Audited Financial Statements”) and the
historical unaudited consolidated financial statements included in the Company’s
Quarterly Report on Form 10-Q for the period ended March 31, 2016 (the “Interim
Financial Statements” and, together with the Audited Financial Statements, the
“Financial Statements”), present fairly in all material respects the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and such
financial statements have been prepared in all material respects in conformity
with the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis for the periods shown.

 

 6 

 

  

(h)          Absence of Changes. Since March 31, 2016 through the date hereof,
there have been no events that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company.

 

6.              Representations and Warranties of the Investors. As an
inducement to the Company to enter into this Agreement and to consummate the
transactions contemplated hereby, each Investor, severally and not jointly,
represents and warrants as follows:

 

(a)          Organization. Such Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized.

 

(b)          Authorization. Such Investor has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. This Agreement has been, and at or prior to
the Closing will have been, duly executed and delivered by such Investor, and
constitutes the legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

(c)          No Consents Required. No approval, authorization, consent or order
of or filing with any federal, state, local or foreign government or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including any
national securities exchange), is required in connection with the execution,
delivery and performance of this Agreement by such Investor or the consummation
by such Investor of the transactions contemplated hereby, except for such
approvals, authorizations, consents, orders or filings that have been obtained
or made and are in full force and effect.

 

(d)          No Violation. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach or violation of or constitute a default
under (or constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under or give the
holder of any indebtedness (or a Person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (or result in the termination of, or in the creation or
imposition of a lien, charge or Encumbrance on any property or assets of such
Investor pursuant to) (i) the organizational or other governing documents of
such Investor, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which such Investor is a party or by which such
Investor or any of its properties may be bound or affected, (iii) any federal,
state, local or foreign law, regulation or rule, (iv) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including any national securities exchange) or (v) any Court Order applicable
to such Investor or any of its properties, except in the case of the foregoing
clauses (ii), (iii), (iv) and (v) as would not individually or in the aggregate,
materially and adversely affect such Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
herein on a timely basis.

 

 7 

 

  

(e)           Financial Capability. At the Funding Time, the Investor will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

 

(f)            Accredited Investor and Qualified Institutional Buyer.

 

(i)          Such Investor is acquiring the Securities to be issued under this
Agreement to such Investor for its own account, not as nominee or agent, with
the present intention of holding such securities for purposes of investment, and
not with the view to the public resale or distribution of any part thereof, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the U.S. federal
securities laws or any applicable State Securities Laws or “blue sky” laws. Such
Investor is purchasing and holding any purchased Securities for its own account
and is not party to any co-investment, joint venture, partnership or other
understandings or arrangements with any other party relating to the Securities
or any other transactions contemplated hereunder.

 

(ii)         Such Investor is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D under the Securities Act or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
or, in the case of an Investor that is a non-U.S. Investor, is an entity acting
on its own account that in the aggregate owns and invests on a discretionary
basis at least $100 million of securities of issuers that are not affiliated
with such Investor.

 

(iii)        Such Investor acknowledges that it has completed the Investor
Questionnaire contained in Appendix A and that the information contained therein
is complete and accurate as of the date thereof and is hereby affirmed as of
each of the Signing Date and the Closing Date. Any information that has been
furnished or that will be furnished by such Investor to evidence its status as
an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.

 

(iv)        Such Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof. Such Investor has previously invested in securities
similar to the Securities and fully understands the limitations on transfer and
restrictions on sales of the Securities. Such Investor represents that it is
able to bear the economic risk of its investment in the Securities and is able
to afford the complete loss of any such investment.

 



 8 

 

  

(v)         Such Investor has conducted its own independent evaluation, made its
own analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for such Investor to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.

 

(vi)        Such Investor is familiar with the business and financial condition
and operations of the Company. Such Investor has adequate information concerning
the Company and the Securities to enable it to evaluate the transactions
contemplated by this Agreement and to make an informed investment decision
concerning the Securities, and such Investor has had the opportunity to discuss
such information with a representative of the Company and to obtain and review
information reasonably requested by such Investor.

 

(vii)       Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or, to such Investor’s
knowledge, any other general solicitation or general advertisement. Neither such
Investor nor its Affiliates or any person acting on its or any of their behalf
has engaged, or will engage, in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Securities.

 

(g)          No Broker’s Fees. No brokerage or finder’s fees or commissions are
or will be payable by such Investor or any of its Affiliates or subsidiaries (if
applicable) to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Securities, and such Investor has not taken any action that could cause the
Company to be liable for any such fees or commissions. The Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

(h)          Compliance with Law. Such Investor will comply with all applicable
laws and regulations in effect in any jurisdiction in which such Investor
purchases or sells Securities and obtain any consent, approval or permission
required for such purchases or sales under the laws and regulations of any
jurisdiction to which such Investor is subject or in which the Investor makes
such purchases or sales, and the Company shall have no responsibility therefor.

 

(i)          Advisors. Such Investor acknowledges that, prior to entering into
this Agreement, it was advised by Persons deemed appropriate by the Investor
concerning this Agreement and the transactions contemplated hereunder and
conducted its own due diligence investigation and made its own investment
decision with respect to this Agreement, the transactions contemplated hereunder
and the purchase of the Securities.

 

 9 

 

  

(j)          Arm’s Length Transaction. Such Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the transactions contemplated hereby. Additionally, without derogating from
or limiting the representations and warranties of the Company, the Investor (i)
is not relying on the Company for any legal, tax, investment, accounting or
regulatory advice; (ii) has consulted with its own advisors concerning such
matters; and (iii) shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby.

 

(k)          No Further Reliance. Such Investor acknowledges that it is not
relying upon any representation or warranty made by the Company that is not set
forth in this Agreement. Such Investor confirms that the Company has not (i)
given any guarantee or representation as to the potential success, return,
effect or benefit (either legal, regulatory, tax, financial, accounting or
otherwise) of an investment in the Securities or (ii) made any representation to
such Investor regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. Such Investor
confirms that (x) it has conducted a review and analysis of the business,
assets, condition, operations and prospects of the Company and its Subsidiaries,
and the terms of the Securities, and has access to such financial and other
information regarding the Company, in each case that such Investor considers
sufficient for purposes of the purchase of the Securities; (y) at a reasonable
time prior to its purchase of the Securities, it had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain additional
information necessary to verify any information furnished to such Investor or to
which such Investor had access; and (z) it has not received any offering
memorandum or offering document in connection with the offering of the
Securities. Such Investor acknowledges that the Company has the right in its
sole and absolute discretion to abandon this private placement at any time prior
to the Signing Date.

 

(l)          Private Placement. Such Investor understands and acknowledges that:

 

(i)          The Securities that it is acquiring under this Agreement are being
sold pursuant to an exemption from registration under the Securities Act,
including (but not limited to) Regulation D promulgated thereunder.

 

(ii)         Its representations and warranties contained herein are being
relied upon by the Company as a basis for such exemption under the Securities
Act and under the securities laws of various other foreign and domestic
jurisdictions. Such Investor further understands that, unless it notifies the
Company in writing to the contrary at or before the Closing Date, each of such
Investor’s representations and warranties contained in this Agreement will be
deemed to have been automatically (and without any further action of the
Investor) reaffirmed and confirmed as of the Closing Date, as applicable, taking
into account all information received by the Investor.

 

 10 

 

  

(iii)        No U.S. state or federal agency or any other securities regulator
of any state or country has passed upon the merits or risks of an investment in
the Securities or made any finding or determination as to the fairness of the
terms of the offering of the Securities or any recommendation or endorsement
thereof.

 

(iv)        The Securities are “restricted securities” under applicable federal
securities laws and that the Securities Act and the rules of the SEC provide in
substance that the Investor may dispose of the Securities only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that the Company has no obligation,
other than as disclosed in the SEC Reports, or intention to register any of the
Securities, or to take action so as to permit sales pursuant to the Securities
Act (including Rule 144 thereunder). Accordingly, the Investor understands that
under the SEC’s rules, the Investor may dispose of the Securities principally
only in “private placements” that are exempt from registration under the
Securities Act, in which event the transferee will acquire “restricted
securities” subject to the same limitations as in the hands of the Investor.
Consequently, the Investor understands that the Investor must bear the economic
risks of the investment in the Securities for an indefinite period of time. The
Investor will not sell, assign, pledge, give, transfer or otherwise dispose of
the Securities or any interest therein, or make any offer or attempt to do any
of the foregoing, except pursuant to a registration of the Securities under the
Securities Act and all applicable State Securities Laws, or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable State Securities Laws. Such Investor understands that that the
recordation of the Securities in book-entry form will include a legend
substantially in the form indicated in Section 7 (which such Investor has read
and understands), and that the Company and its Affiliates shall not be required
to give effect to any purported transfer of such Securities except upon
compliance with the foregoing restrictions.

 

(m)          No ERISA Plans.  Either (i) such Investor is not purchasing or
holding Securities (or any interest in Securities) with the assets of (A) an
employee benefit plan that is subject to Title I of ERISA, (B) a plan,
individual retirement account or other arrangement that is subject to Section
4975 of the Code, (C) an entity whose underlying assets are considered to
include “plan assets” of any of the foregoing by reason of such plan’s,
account’s or arrangement’s investment in such entity, or (D) a governmental,
church, non-U.S. or other plan that is subject to any similar laws; or (ii) the
purchase and holding of such Securities by such Investor, throughout the period
that it holds such Securities, and the disposition of such Securities or an
interest therein will not constitute (x) a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, (y) a breach of
fiduciary duty under ERISA or (z) a similar violation under any applicable
similar laws.

 

7.            Additional Agreements.

 

(a)          Conduct Prior to Closing. From and after the Signing Date until the
earlier of the Closing Date and the date on which this Agreement is terminated,
the Company covenants and agrees as to itself and its Subsidiaries not to take
any action that is intended or would reasonably be expected to result in any
condition in Sections 8 and 9 not being satisfied. Each Investor hereby
covenants and agrees to notify the Company upon the occurrence of any event
prior to the Closing Date which would cause any representation, warranty, or
covenant of the Investors contained in this Agreement to be false or incorrect.

 

 11 

 

  

(b)          Use of Proceeds. The Company will use the net proceeds received by
it from the sale of the Securities for working capital to support future
operations and potential targeted business development initiatives.

 

(c)          Existence and Compliance. The Company and each Subsidiary will
maintain their respective existence, good standing and qualification to do
business where required and comply with all agreements, instruments, judgments,
laws, regulations and governmental requirements, applicable to them or to any of
their respective properties, business operations and transactions, except for
such non-compliance with this Section 7 that could not reasonably be expected to
have a Material Adverse Effect, and provided that nothing in this Section 7
shall prevent the merger of a Subsidiary into the Company or another Subsidiary.

 

(d)          Short Selling Acknowledgement and Agreement. Each Investor
understands and acknowledges, severally and not jointly with any other Investor,
that the SEC currently takes the position that coverage of Short Sales of
securities “against the box” prior to the effective date of a registration
statement is a violation of Section 5 of the Securities Act and of Securities
Act Compliance Disclosure Interpretation 239.10. Each Investor agrees, severally
and not jointly that it will abide by such interpretation and will not engage in
any Short Sales that result in the disposition of the Securities acquired
hereunder by such Investor until such time as a resale registration statement is
declared or deemed effective by the SEC or such Securities are no longer subject
to any restrictions on resale. “Short Sales” means all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and forward sale contracts, options, puts, calls, short
sales, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements, and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

(e)          Legend. The book-entry account maintained by the transfer agent
evidencing ownership of the Securities sold pursuant to this Agreement will bear
the following restrictive legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE SECURITIES ACT,
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), OR ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.”

 

 12 

 

  

8.             Conditions to Obligations of the Company. The obligations of the
Company to sell and issue the Securities being sold and issued by it to any
Investor on the Closing Date is subject to the fulfillment on or before the
Closing Date, of the following conditions, any of which may be waived (in whole
or in part) by the Company in its sole discretion:

 

(a)          Closing of the BioD Merger. The Company’s purchase of all of the
issued and outstanding equity interests of BioD, LLC, a Delaware limited
liability company (“BioD”), pursuant to that certain Agreement and Plan of
Merger, dated as of July 27, 2016, between the Company, DP Merger Sub LLC, BioD,
Cynthia Weatherly, and BD Acquisition Group, LLC (the “Merger Agreement”), shall
have been completed in accordance with and pursuant to the terms of the Merger
Agreement, including, specifically, Article VI thereof.

 

(b)          No Injunction. No Governmental Body nor any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated by this Agreement, nor to the Company’s knowledge, shall any such
order, injunction, judgment, decree, ruling or assessment be threatened or
pending.

 

(c)          Securities Law Compliance. The offer and sale of the Securities to
the Investors pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable State Securities Laws.

 

(d)          Purchase Price Paid. Such Investor shall have paid the Purchase
Price to the Company in the amount set forth on Schedule 1 on the Funding Time.

 

(e)           Covenants and Agreements. Such Investor shall have performed and
complied with the covenants and agreements required to be performed or complied
with by such Investor hereunder on or prior to the Closing Date.

 

(f)          Representations and Warranties. The representations and the
warranties of such Investor contained in this Agreement shall be true and
correct as of the Signing Date and the Closing Date, with the same effect as
though such representations and warranties had been made on and as of such date.

 

9.             Conditions to Obligations of the Investors. The obligation of
each Investor to pay the Company the Purchase Price in respect of the Securities
to be issued under this Agreement to such Investor in accordance with Schedule 1
is subject to the fulfillment to the reasonable satisfaction of, or, to the
extent permitted by law, waiver by, such Investor prior to the Closing Date, as
the case may be, each of the following conditions:

 

 13 

 

  

(a)          Closing of the BioD Merger. The Company’s purchase of all of the
issued and outstanding equity interests of BioD, pursuant to the Merger
Agreement, shall have been completed in accordance with and pursuant to the
terms of the Merger Agreement, including, specifically, Article VI thereof.

 

(b)          Covenants and Agreements. The Company shall have performed and
complied in all material respects with the covenants and agreements required to
be performed or complied with by it hereunder.

 

(c)          Legal Opinions. On the Closing Date, the Investors shall have
received an opinion from in-house counsel to the Company reasonably acceptable
to the Investors.

 

(d)          Officer’s Certificate. The Investors shall have received a
customary officer’s certificate, signed by an authorized officer of the Company,
in a form reasonably satisfactory to the Investors.

 

(e)          Secretary’s Certificate. The Investors shall have received a
customary secretary’s certificate, in a form reasonably satisfactory to the
Investors.

 

(f)          No Injunction. No Governmental Body or any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated by this Agreement, nor to the Investor’s knowledge, shall any such
order, injunction, judgment, decree, ruling or assessment be threatened or
pending.

 

(g)          Representations and Warranties. The representations and the
warranties of the Company contained in this Agreement shall be true and correct
in all material respects, except with respect to provisions including the terms
“material,” “Material Adverse Effect” or words of similar import and except with
respect to materiality, as reflected under GAAP, in the representations and
warranties contained in Section 5(g) relating to the financial statements, with
respect to which such representations and warranties shall be true and correct
at and as of the applicable date, with the same effect as though such
representations and warranties had been made on and as of such date, except that
representations and warranties made as of a specified date need be true and
correct only as of that date.

 

(h)          No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the Signing Date.

 

10.           Termination.

 

(a)          Termination and Effects. This Agreement may be terminated on an
Investor-by-Investor basis by mutual consent between the Company and such
Investor evidenced in writing, provided that the party seeking to terminate this
Agreement pursuant to this Section 10 shall not have breached in any material
respects its representations, warranties or covenants set forth in this
Agreement. If this Agreement is terminated by either the Company or an Investor
pursuant to the provisions of this Section 10, this Agreement with respect to
the Company and such Investor shall forthwith become void and there shall be no
further obligations on the part of the Company or such Investor or their
respective stockholders, directors, officers, employees, agents or
representatives, except for the provisions of Section 13, which shall survive
any termination of this Agreement; provided, however, that nothing in this
Section 10 shall relieve any party from liability for any breach of any
representation, warranty, covenant, or agreement under this Agreement prior to
such termination or for any willful breach of this Agreement.

 

 14 

 

  

(b)          Extension; Waiver. At any time prior to any applicable compliance
time (including the termination provisions set forth herein) the Company and any
Investor may (a) extend the time for the performance of any of the obligations
or other acts of the Company or such Investor, respectively, (b) waive any
inaccuracies in the representations and warranties contained herein and (c)
waive compliance with any of the agreements or conditions herein. Any agreement
on the part of an Investor to any such extension or waiver shall be valid if set
forth in an instrument in writing signed on behalf of such Investor and the
Company and shall be deemed to modify the terms and conditions of this Agreement
as between such Investor and the Company.

 

11.          Registration Rights.

 

(a)          Shelf Registration Statement.

 

(i)          Following the Closing Date, the Company shall as promptly as
reasonably practicable, prepare, and not later than the eightieth (80th)
calendar day following the Closing Date (the “Filing Deadline”), file with the
SEC a Shelf Registration Statement relating to the offer and sale of the
Registrable Securities by the Investors from time to time in accordance with the
methods of distribution elected by such Investors and set forth in such Shelf
Registration Statement and, thereafter, shall use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act as promptly as reasonably practicable after the filing thereof,
but in no event later than the one hundred and tenth (110th) calendar day
following the Filing Deadline (the “Effectiveness Deadline”).

 

(ii)         So long as there continue to be Registrable Securities, the Company
shall use commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective in order to permit the Prospectus forming a
part thereof to be lawfully delivered by the Investors. Notwithstanding the
foregoing, there may be periods of time in which the use of the Shelf
Registration Statement may be restricted due to applicable law, including the
Securities Act. Upon the occurrence of any such restriction, the Company shall
give notice to the Investors of such restriction (using the electronic notice
information provided pursuant to this Agreement), and the Investors shall not
utilize the Shelf Registration Statement until notified by the Company that its
use is again permitted.

 

(iii)        Notwithstanding any provisions of this Agreement to the contrary,
the Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the date on which the
SEC declares the Shelf Registration Statement effective, (A) to comply in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations of the SEC and (B) not to contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

 15 

 

  

(b)          Registration Procedures. Subject to the provisions of Sections
11(a) hereof, in connection with the registration of the sale of Registrable
Securities hereunder, the Company will as promptly as reasonably practicable:

 

(i)          furnish to the Investors holding Registrable Securities, if
requested, prior to the filing of the applicable Registration Statement, copies
of such applicable Registration Statement as is proposed to be filed, and
thereafter such number of copies of such applicable Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the Prospectus, any and all
transmittal letters or other correspondence with the SEC relating to the
applicable Registration Statement and such other documents as the Investors may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities;

 

(ii)         notify each Investor, at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contains an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Company will
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

 

(iii)        use commercially reasonable efforts to take such actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities;

 

(iv)        otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, within the required time period, an earnings statement
covering a period of twelve months, beginning with the first fiscal quarter
after the effective date of the applicable Registration Statement (as the term
“effective date” is defined in Rule 158(c) under the Securities Act), which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder or any successor provisions thereto; and

 

 16 

 

  

(v)         use commercially reasonable efforts to cause all Registrable
Securities to be listed or quoted on the exchange or automated quotation system
on which similar securities issued by the Company are listed quoted.

 

12.          Lock-up Agreement. Each Investor shall not, directly or indirectly,
transfer any Securities for the period beginning on the Closing Date and ending
on the date that is forty-five (45) days from the Closing Date. Any transfer or
attempted transfer of any of the Securities in violation of this Section 12
shall, to the fullest extent permitted by law, be null and void ab initio, and
the Company shall not, and shall instruct its transfer agent and other third
parties not to, record or recognize any such purported transfer on the share
register of the Company.

 

13.          Fees and Expenses.

 

(a)          Expenses and Reimbursement. On the Closing Date, and following the
completion of the Closing, the Company shall reimburse the Investors for their
reasonable out-of-pocket expenses (including, but not limited to, the reasonable
and documented fees and disbursements of one counsel on behalf of the Investors)
incurred in connection with the transactions contemplated hereby, in an amount
not to exceed $15,000.00; provided, however, that the Company shall not be
liable for any fees or disbursements of more than one counsel for the Investors,
other than local counsel. The Company shall pay all delivery expenses and stamp,
transfer, issue, documentary and similar taxes, assessments and charges levied
under the laws of any applicable jurisdiction in connection with the issuance of
the Securities. Each Investor shall be responsible for its own fees and
expenses.

 

(b)          Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with the registration obligations
provided in Section 11, including all fees and expenses of compliance with
securities or blue sky laws, printing expenses, messenger and delivery expenses
of the Company, any registration or filing feds payable under any Federal or
state securities or blue sky laws, the feds and expenses incurred in connection
with any listing or quoting of the securities to be registered on any national
securities exchange or automated quotation system, fees and disbursements of
counsel for the Company and its independent certified public accountants
(including the expenses of any comfort letters required by or incident to such
performance) and the fees and expenses of other Persons retained by the Company,
will be borne by Company. Any Investor registering Registrable Securities will
bear and pay any underwriting and placement discounts and commissions, agency
and placement fees and brokers’ commissions applicable to securities offered for
its or its affiliates’ account and transfer taxes, if any, relating the sale or
disposition of such securities.

 

 17 

 

  

14.          Indemnification.

 

(a)          Company Indemnity.

 

(i)          The Company will indemnify and hold harmless each Investor, each of
its officers, directors, agents and partners, and each person controlling each
of the foregoing, within the meaning of Section 15 of the Securities Act and the
rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus (including any related
registration statement) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or any violation by the Company of the Securities Act or any state securities
law or in either case, any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Investor, each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, for any legal and any other expenses
reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to an Investor to the extent that any such claim, loss,
damage, liability or expense arises out of or is based (A) on any untrue
statement or omission based upon written information furnished to the Company by
an Investor therefore, (B) the failure of an Investor to deliver at or prior to
the written confirmation of sale, the most recent prospectus, as amended or
supplemented, or (C) the failure of an Investor otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 14(a)(i) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

(ii)         Investor Indemnity. Each Investor will, severally and not jointly,
if Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
each person who controls the Company within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder, each other Investor (if
any), and each of their officers, directors and partners, and each person
controlling such other Investor(s) against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make a statement therein not
misleading in light of the circumstances under which they were made, and will
reimburse the Company and such other Investor(s) and their directors, officers
and partners or control persons for any legal or any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement or prospectus in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein, and provided that the
maximum amount for which such Investor shall be liable under this indemnity
shall not exceed the net proceeds received by such Investor from the sale of the
Registrable Securities pursuant to the registration statement in question. The
indemnity agreement contained in this Section 14(a)(ii) shall not apply to
amounts paid in settlement of any such claims, losses, damages or liabilities if
such settlement is effected without the consent of such Investor (which consent
shall not be unreasonably withheld).

 

 18 

 

  

(iii)        Procedure. Each party entitled to indemnification under this
Section 14 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 14 except
to the extent that the Indemnifying Party is materially and adversely affected
by such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

(b)          Contribution.

 

(i)          If the indemnification provided for in Section 14 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Investor on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Investor in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Investor on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Investor.

 



(ii)          In no event shall the obligation of any Indemnifying Party to
contribute under this Section 13(b) exceed the amount that such Indemnifying
Party would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 14(a) hereof had been available under
the circumstances.



 

 19 

 

  

(iii)        The Company and the Investors agree that it would not be just and
equitable if contribution pursuant to this Section 14 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraphs. The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraphs shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Investor shall be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Investor from the sale of Registrable Securities pursuant to the
registration statement in question. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(c)           Survival. The indemnity and contribution agreements contained in
Section 14 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of any Indemnified Party or by or on behalf of the Company, and (iii) the
consummation of the sale or successive resales of the Registrable Securities.

 

(d)           Information by Investors. Each Investor shall promptly furnish to
the Company such information regarding such Investor and the distribution and/or
sale proposed by such Investor as the Company may from time to time reasonably
request in writing in connection with any registration, filing qualification or
compliance referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Investor who unreasonably fails
to furnish such information within a reasonable time after receiving such
request. The intended method or methods of disposition and/or sale of such
securities as so provided by such purchaser shall be included without alteration
in the Registration Statement covering the Registrable Securities and shall not
be changed without written consent of such Investor. Each Investor agrees that,
other than ordinary course brokerage arrangements, in the event it enters into
any arrangement with a broker dealer for the sale of any Registrable Securities
through a block trade, special offering, exchange distribution or secondary
distribution or a purchase by a broker or dealer, such Investor shall promptly
deliver to the Company in writing all applicable information required in order
for the Company to be able to timely file a supplement to the Prospectus
pursuant to Rule 424(b), or take any other action, under the Securities Act, to
the extent that such supplement or other action is legally required. Such
information shall include a description of (i) the name of such Investor and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.

 20 

 

 

15.          Miscellaneous.

 

(a)           Survival of Obligations. All representations, warranties,
covenants, agreements and obligations contained in this Agreement shall survive
(i) the acceptance of the Subscriptions by the Company and the Closing and (ii)
the death or disability of any of the Investors.

 

(b)           Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) when delivered by electronic mail (so long as
notification of a failure to deliver such electronic mail is not received by the
sending party), (iii) if transmitted by facsimile when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to each Investor as set forth on its respective signature
pages and if to the Company as follows:

 

If to the Company:

Derma Sciences Inc.
214 Carnegie Center, Suite 300

Princeton, New Jersey 08540

Attention: Stephen T. Wills

Facsimile: 609.514.8554

Email: swills@dermasciences.com

    with a copy to:

Thompson Hine LLP

335 Madison Ave

New York, New York 10017

Attention: Todd Mason

Facsimile: 212.344.6101

Email: todd.mason@thompsonhine.com

    If to the Investors: To the address specified on Schedule 1, or at such
other address or addresses as may have been furnished to the Company in writing
in accordance with this Agreement.

 

Any party hereto may, from time to time, change its address, facsimile number,
e-mail address or other information for the purpose of notices to that such
party by giving notice specifying such change to the other parties hereto.

 

(c)           Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and shall become binding when one or more counterparts have been
signed by and delivered to each of the parties hereto.

 

 21 

 

 

 

(d)           Amendments. Except as contemplated by Section 10(b), this
Agreement shall not be amended, modified or supplemented prior to the Closing
except by a written instrument signed by all the parties hereto.

 

(e)           Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure or delay of any party
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

(f)           Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

(g)           Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights and obligations of any party hereunder may be assigned, delegated
or otherwise transferred by such party without the prior written consent of each
other party; provided, that any Investor may assign, in its sole discretion, any
or all of its rights, interests and obligations under this Agreement to any of
its Affiliates or to any transferee of the Securities following the Closing. No
such assignment, delegation or other transfer shall relieve the assignor of any
of its obligations or liabilities hereunder. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

 

(h)           No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any third Person,
other than the parties and their respective successors and assigns permitted by
Section 15(g), any right, remedy or claim under or by reason of this Agreement.

 

(i)           Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New Jersey without
regard to its conflict of laws principles.

 

 22 

 

 

(j)          Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New Jersey
sitting in Mercer County and of the United States District Court of the District
of New Jersey, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in the State of New Jersey or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Investor may otherwise have to bring any action or proceeding
relating to this Agreement against the Company and its subsidiaries or their
respective properties in the courts of any jurisdiction or any right that the
Company may otherwise have to bring any action or proceeding relating to this
Agreement against any Investor or its properties in the courts of any
jurisdiction. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any such proceeding brought in such a court referred to in the first
sentence of this Section 15(j) and any claim that any such proceeding brought in
such a court has been brought in an inconvenient forum.

 

(k)          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(l)          Public Announcements. No Investor shall make any public
announcements or otherwise communicate with the news media with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the Company. Notwithstanding the forgoing, any Investor may make or
cause to be made any press release or similar public announcement or
communication as may be required to comply with (i) the requirements of
applicable law, including the Exchange Act or (ii) its disclosure obligations or
practices with respect to its investors; provided that prior to making any such
disclosure under this clause (ii), such Investor shall provide a copy of such
proposed disclosure to the Company and shall only publicly make such disclosure
with the consent of the Company, which consent shall not be unreasonably
withheld or delayed, if the Company has not previously made a public
announcement of the transactions contemplated hereby. For the avoidance of
doubt, the Company may issue any such press release or make any such
announcement as may be required by law or the applicable rules or regulations of
the NASDAQ Stock Market LLC.

 

 23 

 

 

(m)         Right to Conduct Activities. The Company and each Investor
acknowledge that some or all of the Investors are professional investors, and as
such invest in numerous portfolio companies, some of which may be competitive
with the Company’s business. No Investor shall be liable to the Company or to
another Investor for any claim arising out of, or based upon, (i) the investment
by the Investor or any Affiliate of the Investor in any entity competitive to
the Company or (ii) actions taken by the Investor or any Affiliate of the
Investor to assist any such competitive company, whether or not such action was
taken as a board member of such competitive company or otherwise, and whether or
not such action has a detrimental effect on the Company, so long as such
Investor or such Affiliate does not use or permit the use of confidential or
proprietary information of the Company or of its affiliates.

 

(n)         Entire Agreement. This Agreement, the Appendices, Exhibits and the
Schedules and the documents delivered pursuant hereto and thereto constitute the
entire agreement and understanding among the parties with respect to the subject
matter contained herein or therein, and supersede any and all prior agreements,
negotiations, discussions, understandings, term sheets or letters of intent
between or among any of the parties with respect to such subject matter.

 

(o)         Interpretation.

 

In this Agreement, unless the context clearly indicates otherwise: 

 

(i)          words used in the singular include the plural and words in the
plural include the singular;

 

(ii)         reference to any gender includes the other gender;

 

(iii)        the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;

 

(iv)        reference to any Section, Exhibit or Schedule means such Section of,
or such Exhibit or Schedule to, this Agreement, as the case may be, and
reference in any Section or definition to any clause means such clause of such
Section or definition;

 

(v)         the words “herein,” “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision hereof;

 

(vi)        reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

(vii)       reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

 24 

 

 

(viii)      relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and

 

(ix)         the titles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement.

 

(p)           This Agreement was negotiated by the parties with the benefit of
legal representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. Subject to Section 15(f),
this Agreement shall be interpreted and construed to the maximum extent possible
so as to uphold the enforceability of each of the terms and provisions hereof.

 

[SIGNATURE PAGES FOLLOW]

 

 25 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this ______ OF
JULY, 2016.

 

INVESTOR:         By     Legal Name of Entity         By:       Name:     Title:
      Address:                       E-mail Address:      

 

State/Country of Domicile or Formation:    

 

Purchase Price: US$    

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________ shares of Common Stock.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this TWENTY
SEVENTH DAY OF JULY, 2016.

 



  DERMA SCIENCES, inc.         By:       Name: Stephen T. Wills     Title:
Executive Chairman

 

 

 

 

SCHEDULE 1

 

INVESTORS

 

Investor  Number of
Securities to be
Acquired  Aggregate Purchase
Price to be Paid  Address  1.          [__]  [__]  US$[__]   [__] 
2.          [__]  [__]  [__]   [__]  3.          [__]  [__]  [__]   [__] 
4.          [__]  [__]  [__]   [__]  5.          [__]  [__]  [__]   [__] 
6.          [__]  [__]  [__]   [__]  7.          [__]  [__]  [__]   [__] 

 

 A-1

 

 

APPENDIX A

 

INVESTOR QUESTIONNAIRE

 

Name of investor:    

 

State or jurisdiction of residence:    

 

With respect to a potential investment in Derma Sciences, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), the
undersigned represents and warrants that he/she/it qualifies as an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”), because (please check
the box that applies):

 

¨He/she is a natural person whose individual net worth, or joint net worth with
his/her spouse, at the time of his/her purchase of securities of the Company,
exceeds $1,000,000, excluding the value of his/her primary residence; or

 

¨He/she is a natural person who had an individual income in excess of $200,000
in each of the two most recent years or had a joint income with his/her spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

¨He/she is a director, executive officer or general partner of the Company or a
director, executive officer or general partner of a general partner of the
Company; or

 

¨It is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, Massachusetts or similar business
trust, or partnership that was not formed for the specific purpose of acquiring
the securities of the Company being offered in this offering, with total assets
in excess of $5,000,000; or

 

¨It is a “private business development company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or

 

¨It is a “bank” as defined in Section 3(a)(2) of the Act; or

 

¨It is a “savings and loan association” or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; or

 

¨It is a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; or

 

¨It is an “insurance company” as defined in Section 2(a)(13) of the Act; or

 

 A-2

 

 

¨It is an investment company registered under the Investment Company Act of
1940; or

 

¨It is a “business development company” as defined in Section 2(a)(48) of the
Investment Company Act of 1940; or

 

¨It is a “Small Business Investment Company” licensed by the U.S. Small Business
Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

 

¨It is a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; or

 

¨It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is one of the
following:

 

¨A bank;

 

¨A savings and loan association;

 

¨An insurance company; or

 

¨A registered investment adviser; or

 

¨It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with total assets in excess of $5,000,000; or

 

¨It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 that is a self-directed plan with investment
decisions made solely by persons that are accredited investors; or

 

¨It is a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); or

 

¨It is an entity in which all of the equity owners are accredited investors.

 

 A-3

 

 

Date:         PARTNERSHIP, CORPORATION, TRUST   OR OTHER ENTITY INVESTORS:      
    Print Name of Partnership, Corporation,   Trust or Other Entity         By:
      Signature of Authorized Representative                 Print Name of
Authorized Representative                 Title of Authorized Representative  

 



Investor Questionnaire

 

 

 

